       Case 1:20-cv-09281-LTS-DCF Document 16 Filed 11/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MARIANNE RENOIS AS ADMINISTRATOR,
FIDUCIARY AND BENEFICIARY OF AND FOR                      Docket No. 1:20-CV-09281-LTS-DCF
THE ESTATE OF ELLIS DEANGELO, on behalf of
herself and all others similarly situated,

                                 Plaintiff,               DEFENDANT WVMF FUNDING,
                                                          LLC’S CORPORATE
                    -against-                             DISCLOSURE STATEMENT
WVMF FUNDING, LLC, and COMPU-LINK                         PURSUANT TO RULE 7.1
CORPORATION D/B/A CELINK,

                                Defendants.


       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, and to enable the District

Judges and Magistrate Judges of the Court to evaluate possible disqualification or recusal,

Defendant WVMF Funding, LLC (“WVMF”) states that no publicly held corporation owns 10%

or more of its stock.



Dated: November 23, 2020                      HINSHAW & CULBERTSON LLP
                                              Attorneys for Defendants
                                              WVMF & Celink

                                              By: /s/ Fernando C. Rivera-Maissonet
                                                      Fernando C. Rivera-Maissonet
                                              800 Third Avenue, 13th Floor
                                              New York, New York 10022
                                              Tel: (212) 471-6200
                                              Fax: (212) 935-1166
                                              Email: friveramaissonet@hinshawlaw.com




                                                                               1036700\307045260.v1
